AMY, J.,
concurring in the result.
I agree that an affirmation is warranted in this case. As reflected by this record, the parties have been involved in a patently contentious course of conduct that has resulted in damage-causing behavior. The trial court correctly recognized that such conduct, as proven in this case, is recoverable, whether particularly characterized as defamation or intentional infliction of emotional distress. Like the lead opinion, I note the lack of an identified civil remedy for the criminal claim of extortion. However, the record supports the trial court’s statement that the related behavior, as described by the trial court, along with the specific conduct underlying the defamation claim, was undertaken so as to “cause the plaintiff to suffer severe emotional distress.” In my opinion, this final finding reflects La.Civ.Code art. 2315’s flexible and broad dictate that: “Every act whatever of man that causes damage to another obliges him by whose fault it happened to repair it.”
Accordingly, I concur in the result.